Citation Nr: 0420262	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  00-15 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, on a direct basis and as secondary to the service-
connected residuals of a left knee injury, status post 
arthroscopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 
1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.  In September and October 
2002, the Board reopened the claim of service connection for 
a lumbar spine disorder and ordered further development by 
the Board's Evidence Development Unit.  In October 2003, the 
Board remanded the claim to the RO via the Appeals Management 
Center (AMC) for consideration of the claim and, if 
applicable, issuance of a supplemental statement of the case.

In December 1998, the appellant raised the issue of 
entitlement to a clothing allowance.  A report of a March 
1999 VA examination and an August 1999 VA outpatient 
treatment record reflect that the appellant's right knee 
disorder may be related to the service-connected left knee 
disorder, thereby raising the issue of service connection for 
a right knee disorder as secondary to the service-connected 
residuals of a left knee injury, status post arthroscopy.  
These issues are referred to the RO.


FINDING OF FACT

The competent medical evidence of record does not establish 
that the veteran's current lumbar spine disorder began in 
service or was causally related to service-connected 
residuals of a left knee injury, status post arthroscopy.


CONCLUSION OF LAW

The veteran's lumbar spine disorder was not incurred or 
aggravated in service, and was not proximately due to, the 
result of, or aggravated by the service-connected residuals 
of a left knee injury, status post arthroscopy.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

38 U.S.C. § 5103(a) provides that VA must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) provides that VA should request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

Only after the December 1999 rating action was promulgated 
did the AOJ, in February 2002, provide notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA. 

The AOJ provided the veteran a statement of the case (SOC) in 
July 2000 and a supplemental statement of the case (SSOC) in 
February 2002 that included a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  These gave notice as to the evidence generally 
needed to substantiate his claim.  Also, the AOJ wrote to the 
veteran in February 2002 asking him to identify any other 
relevant medical evidence and that they would make a 
reasonable effort to obtain it.  In the February 2002 SSOC 
and letter, the veteran was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The veteran was notified that VA would request 
medical evidence if the veteran identified such evidence.  
With regard to a request that the veteran provide any 
evidence in his possession pertaining to the claim, the AMC 
told the veteran in February 2004 that he had 60 days to 
submit any additional evidence in support of his claim.  In 
other words, the veteran was in essence informed to submit 
any evidence in his possession pertaining to his claim.

In regard to processing deadlines, the AMC advised the 
veteran to send in any additional information or evidence in 
support of his claim as soon as possible, preferable with a 
certain date, 60 days, from the date of the February 2004 
letter.    This advisement is in compliance with current 
statutes.  See Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112) (permits VA to adjudicate a 
claim within a year of receipt.)  The Board concludes that VA 
has met its duty to assist in this matter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law.  To find a notice error to 
be prejudicial to a claimant would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in February 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, VA obtained the veteran's service 
medical records, VA outpatient treatment records, and Social 
Security Administration records, and afforded him VA 
examinations.  Accordingly, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive.  
See 38 U.S.C.A. § 5103A(b)(3) (West 2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.   
38 C.F.R. § 3.303(d).  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Furthermore, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the term "disability" as used in 38 U.S.C.A. § 1131 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Service medical records reflect that on September and 
November 1979 entrance examinations, the spine was normal.  
On December 3, 1981, the veteran was seen for complaints of 
low back pain after doing some lifting.  On examination, 
there was pain on getting back up after bending over.  The 
assessment was lower back strain.  A physical examination on 
December 5, 1981, revealed minimal spasm and was considered 
essentially normal.  The assessment was minor right lumbar 
strain.  After December 1981, there were no findings or 
complaints of lumbar strain.  On his June 1984 separation 
examination, the spine was normal.

A June 1989 VA outpatient treatment record reflects that the 
veteran had complaints of low back pain due to a recent fall.  
VA x-rays of the lumbar spine taken in July 1996 were normal.  
The veteran underwent a VA orthopedic examination in December 
1996.  He reported his in-service back injury and a severe 
attack of low back pain in August 1996.  He stated that he 
had had an episode of severe low back pain once every year.  
Following physical examination, the impression, based on 
lumbar spine x-rays, was degenerative disc disease of L5-S1.

Records from the Cleveland Chiropractic College Clinic 
reflect that the veteran reported having had intermittent 
back pain since 1988 and that he had an abnormal gait. The 
diagnoses were facet syndrome of L5-S1, lumbar hyperlordosis, 
postural imbalance, and segmental dysfunctions.

VA medical records reflect that in February 1999 the veteran 
reported an eight-to-ten-year history of back pain.

The veteran was afforded a VA orthopedic examination in March 
1999.  He reported that he had been experiencing increasing 
low back pain over the past few years.  It was noted that the 
veteran walked to the examination area using his cane 
appropriately and with minimum weight bearing on his left 
lower extremity.  The examiner opined that the veteran's low 
back pain may be related etiologically to his left knee 
injury on the basis of gait alteration secondary to left knee 
pain. 

An August 1999 VA orthopedic clinic record reveals an 
assessment of low back pain that may have been exacerbated by 
the veteran's left knee osteoarthritis.

The veteran underwent a VA orthopedic examination in February 
2003.  He reported that he had low back pain in 1981 and that 
he started having serious back pain in 1988 after playing 
basketball.  He stated that after the 1988 injury, he had 
been experiencing chronic, episodic low back pain in which 
his back goes out once a year.  Physical examination revealed 
a slight antalgic gait with a mild left-sided limp.  The 
veteran used a cane in his right hand to assist with 
ambulation.  X-rays of the lumbar spine taken in October 2002 
revealed mild posterior disc narrowing and mild posterior 
facet hypertrophy at L5-S1.  X-rays of the knees taken in 
October 2002 revealed minimal degenerative changes of the 
left knee with significant joint space narrowing.  A magnetic 
resonating imaging (MRI) scan of the lumbar spine found 
posterior disc bulges at L4-L5 and L5-S1.  The diagnoses were 
chronic low back pain with degenerative disc disease and 
sensory deficits along the lower left leg and chronic left 
knee pain, status post arthroscopic surgeries in 1987 and 
1988.  

The examiner noted that when the veteran injured his low back 
in 1981, he was given analgesics and returned to regular duty 
without any further sequelae, and that he did not have 
another episode of back pain until 1988, 4 years after 
discharge from active service.  The examiner opined that the 
veteran's in-service low back strain probably played no role 
whatsoever in his current back condition.  The examiner noted 
that by definition, a strain is an acute muscular injury, 
which virtually always without any additional therapy 
resolves itself within 2 to 6 weeks, and added that the 
veteran having had an acute muscular injury is consistent 
with his history regarding the back injury in 1981.  The 
examiner opined that the back injury in 1988 was not related 
to active service.  The examiner noted that on examination, 
the veteran did not demonstrate any excessive limping, 
antalgia, or altered gait, which could influence his posture 
or back alignment.  The examiner indicated that the veteran's 
back examination was negative for scoliosis, pelvic tilting, 
shortening or muscle atrophy secondary to prolonged excessive 
limping.  The examiner opined that the veteran's back 
condition was not secondary to an altered gait, and noted 
that perhaps the veteran had a more altered gait when he 
examined in 1999.

The veteran asserts that his current lumbar spine disorder 
began in active service or is related to a limp resulting 
from his service-connected left knee disorder.  While the 
veteran is competent as a layperson to report that on which 
he has personal knowledge, (See Layno v. Brown, 6 Vet. App. 
465, 470 (1994)), he is not competent to offer medical 
opinion as to cause or etiology of the claimed disability as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, the Board will look to the medical 
evidence of record.

While the veteran had an in-service episode of lumbar strain 
in December 1981, the record does not contain any medical 
evidence or competent medical opinion directly relating the 
current lumbar spine disorder to specific events or incidents 
in service or indicating that the veteran otherwise has 
current residuals of the in-service episode of lumbar strain.  
In particular, the February 2003 VA examiner opined that the 
veteran's in-service low back strain was not related to his 
current lumbar spine disorder and that the veteran's back 
injury in 1988 was not related to active service.  
Furthermore, after December 1981, there were no findings or 
complaints of lumbar strain during active service, and on his 
June 1984 separation examination, the spine was normal.  
Also, the next episode of back pain was not until 1988.  
Moreover, VA and private medical records do not contain 
medical evidence of opinions showing any etiological 
relationship between the veteran's current lumbar spine 
disorder and the in-service episode of lumbar strain.  Simply 
put, the record is devoid of clinical evidence that shows 
that the veteran has any current residuals of the in-service 
lumbar strain or that his current lumbar spine disorder is 
directly related in any way to service.  

As to secondary service connection, the March 1999 VA 
examiner and the VA doctor who treated the veteran in August 
1999 both stated that the lumbar spine disorder may be 
related to the left knee disorder.  However, the March 1999 
VA examiner did not provide a basis for his conclusion that 
the low back pain may be rated to gait alteration caused by 
the left knee disorder.  Moreover, the doctor who treated the 
veteran in August 1999 did not even provide a basis for his 
opinion.  In any event, neither opinion is definitive.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

On the other hand, the February 2003 VA examiner reviewed 
more medical records than the March 1999 VA examiner could 
have.  As to the current extent of the veteran's altered 
gait, the February 2003 examination is more recent than the 
March 1999 examination and the August 1999 treatment.  The 
February 2003 VA examiner provided the basis for his opinion 
that the lumbar spine disorder was not related to an altered 
gait caused by the left knee disorder.  Specifically, the 
examiner noted findings of no excessive limping, antalgia, or 
altered gait, which could influence his posture or back 
alignment.  In regard to the lack of excessive limping, the 
examiner noted that the veteran's back examination was 
negative for scoliosis, pelvic tilting, shortening or muscle 
atrophy.  This opinion is sound, well supported, and not 
directly controverted by substantial probative evidence.  
Moreover, private and other VA medical records do not contain 
medical evidence of opinions showing any etiological 
relationship between the veteran's lumbar spine disorder and 
his left knee disorder.  Therefore, the February 2003 VA 
examination and opinion outweighs the opinions of the March 
1999 VA examiner and the VA doctor who treated the veteran in 
August 1999. 

As competent medical evidence of record does not establish 
that the veteran's current lumbar spine disorder began in 
service or was causally related to service-connected 
residuals of a left knee injury, status post arthroscopy, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
lumbar spine disorder.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, the claim is denied.


ORDER

Entitlement to service connection for a lumbar spine 
disorder, on a direct basis and as secondary to service-
connected residuals of a left knee injury, status post 
arthroscopy is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



